Exhibit 10.1

OMNIBUS AMENDMENT AND WAIVER




This Omnibus Amendment and Waiver (the “Amendment”) dated as of October 31,
2008, by and between STEN Corporation, a Minnesota corporation (“STEN”), STEN
Credit Corporation, a Utah corporation (“STEN Credit”), STENCOR, Inc., a
Minnesota corporation (“STENCOR”), STEN Financial Corporation, a Utah
corporation (“STEN Financial”), EasyDrive Cars and Credit Corp., an Arizona
corporation (“EasyDrive”), BTAC Properties, Inc., a Minnesota corporation
(“BTAC”), Alliance Advance, Inc., an Arizona corporation (“Alliance”), STEN
Acquisition Corporation, a Minnesota corporation (“STEN Acquisition”), and
Burger Time Acquisition Corporation, a Minnesota corporation (“BT Acquisition”
and together with STEN, STEN Credit, STENCORP, EasyDrive, BTAC, Alliance, STEN
Acquisition, each a “Company” and collectively, the “Companies”) and LV
ADMINISTRATIVE SERVICES, INC., as administrative and collateral agent (the
“Agent”) for VALENS U.S. SPV I, LLC, a Delaware limited liability company
(“Valens”) and the lenders from time to time party to the Security Agreement (as
defined herein) (the “Lenders” together with the Valens and the Agent,
collectively, the “Creditor Parties” and each, a “Creditor Party”), amends (i)
that certain Amended and Restated Secured Revolving Note, dated as of August 22,
2008, by the Company in favor of Valens (as amended, modified or supplemented
from time to time, the “Note”) issued pursuant to the terms of the Security
Agreement, dated as of November 23, 2007, between the Company and the Creditor
Parties (as amended, modified or supplemented from time to time, the “Security
Agreement” and, together with the Note and the other Ancillary Agreements
referred to in the Security Agreement, the “Documents”) and (ii) the Security
Agreement.  Capitalized terms used but not defined herein shall have the
meanings given them in the Security Agreement.

PREAMBLE




WHEREAS, the Creditor Parties and the Companies desire to amend the transactions
contemplated by the Security Agreement.

 NOW, THEREFORE, in consideration of the covenants, agreements and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.

The Creditor Parties and the Companies agree that Annex A to the Security
Agreement is hereby amended by deleting the definition of “Inventory
Availability”, appearing therein and inserting the following new definition in
lieu thereof:

“Inventory Availability” means the lesser of (a) the sum of (i) the lesser of
(A) fifty percent (50%) of the Kelley Blue Book wholesale value of the Eligible
Owned Inventory, or (B) cost, plus (ii) fifty percent (50%) of the Kelley Blue
Book wholesale value of the Eligible Repossession Inventory, and (b) the
applicable Sublimit.

2.

The Creditor Parties and the Company agree that Annex A to the Security
Agreement is hereby amended by inserting the following new definitions in the
appropriate alphabetical order:




“Eligible Stencor Inventory” means Inventory (that is not Eligible Inventory)
owned solely by Stencor which the Agent, in its sole and absolute discretion,
determines:  (a) is subject to a first priority perfected Lien in favor of the
Agent and is subject to no other Liens whatsoever (other than Permitted Liens);
(b) is located on premises with respect to which the Agent has received a
landlord or mortgagee waiver acceptable in form and substance to the Agent; (c)
is not in transit; (d) is in good condition and meets all standards imposed by
any governmental agency, or department or division thereof having regulatory
Governmental Authority over such Inventory, its use or sale including the
Federal Fair Labor Standards Act of 1938 as amended, and all rules, regulations
and orders thereunder; (e) is currently either usable or salable in the normal
course of such Company’s business; (f) is not placed by such Company on
consignment or held by such Company on consignment from another Person; (g) is
in conformity with the representations and warranties made by such Company to
the Agent with respect thereto; (h) is not subject to any Intellectual Property
licensing, with any third parties; (i) does not require the consent of any
Person for the completion of manufacture, sale or other disposition of such
Inventory by Company or any other Person and such completion, manufacture or
sale does not constitute a breach or default under any contract or agreement to
which such Company is a party or to which such Inventory is or may be subject;
(j) is not work-in-process; (k) is covered by casualty insurance acceptable to
the Agent and under which the Agent has been named as a lender’s loss payee and
additional insured; and (l) which is not ineligible for any other reason;
provided, however, that this clause (l) shall not apply in the case of any
determination made as to Inventory on or after the Specified Assignment Date.

“Stencor Inventory Availability” means the lesser of (a) the sum of fifty
percent (50%) of the Eligible Stencor Inventory or (b) the applicable Sublimit.




“Sublimit” means (i) for the period commencing on October 31, 2008 through and
including January 31, 2009, $1,500,000, and (ii) for the period commencing on
February 1, 2009 and continuing thereafter through the remainder of the Term,
$1,000,000.





--------------------------------------------------------------------------------







3.

The Creditor Parties and the Companies agree that Section 2(a)(i) of the
Security Agreement is hereby amended by deleting the First sentence appearing
therein and inserting the following new sentence in lieu thererof:




“Subject to the terms and conditions set forth herein and in the Ancillary
Agreements, each Lender, severally and not jointly, may make revolving loans
(the “Revolving Loans”) to the Companies from time to time during the Term
which, in the aggregate at any time outstanding, will not exceed such Lender’s
Revolving Commitment Percentage of the lesser of (x) (I) the Capital
Availability Amount minus (II) the Reserves, and (y) an amount equal to (I) the
Accounts Availability plus (II) an amount equal to Inventory Availability plus
Stencor Inventory Availability, minus (III) the Reserves.  The amount derived at
any time from Section 2(a)(i)(y)(I) plus Section 2(a)(i)(y)(II) minus
2(a)(i)(y)(III) shall be referred to as the “Formula Amount.”




4.

The Creditor Parties and the Companies agree that Section 5(b) of the Security
Agreement is hereby amended by inserting the following new sub-section “(iv)” at
the end of said Section 5(b):




“(iv)

Stencor Inventory Availability Payment.  Without affecting the Lenders’ rights
hereunder, in addition to all other Obligations that may arise hereunder or
under any other Ancillary Agreement the portion of the outstanding principal
amount of the Note, with respect to the Stencor Inventory Availability, solely,
shall bear additional interest at a rate equal to two percent (2%) per month.
 All amounts that are incurred pursuant to this Section 5(b)(iv) shall be due
and payable by the Companies monthly, in arrears, on the first business day of
each calendar month and upon expiration of the Term.”




5.

The Companies hereby covenant agree that by no later than January 31, 2009, the
office located at 10275 Wayzata Blvd, Suite 310, Minnetonka, MN 55305 (the
“Minnesota Office”) shall be closed and lease terminated and all operations and
assets conducted and/or located, respectively at the Minnesota Office shall have
been relocated to 7607 East McDowell Road, Suite 107, Scottsdale, AZ 85257.

6.

In consideration of the foregoing, the receipt and sufficiency of which is
hereby acknowledged, STEN shall issue a warrant in form and substance
satisfactory to the Agent (the “New Warrants”) as attached as Exhibit A, to
purchase up to 100,000 shares of Common Stock of STEN (the “New Warrant
Shares”).  The defined term “Warrants” in the Security Agreement shall be deemed
to include the Common Stock Purchase Warrant issued on the Closing Date and the
New Warrants and the defined term “Warrant Shares” in the Security Agreement
shall be deemed to include the New Warrant Shares.  

7.

The amendments and waivers set forth above shall be effective as of the date
first above written (the “Amendment Effective Date”) once (i) each Company, the
Agent and Valens shall have duly executed and the Companies shall have delivered
to Agent its respective counterpart to this Amendment; (ii) Valens shall have
received the New Warrants, and (iii) the Chief Executive Officer, each Company
and the Agent shall have executed the side letter relating to the sale of
Stencor.

8.

As of the Amendment Effective Date, Lender waives any default or Event of
Default that may have arisen under the Security Agreement prior to the Amendment
Effective Date, relating solely to (a) STEN’s failure to pay the principal
amount of the Renewable Unsecured Notes when the same became due and payable on
a “Payment Date” (as defined in the Renewable Unsecured Documents) during the
period from October 16, 2008 to the Amendment Effective Date; (b) each default
or “Event of Default” under the Renewable Unsecured Documents occurring during
the period from October 26, 2008 to the Amendment Effective Date, including
those relating to the matters described in subparagraph (a); and (c) any breach
or violation by STEN of any representation, warranty, covenant or agreement of
the Security Agreement relating to the matters described in subparagraphs (a) or
(b) of this Section 8.  

9.

Except as specifically set forth in this Amendment, there are no other
amendments, modifications or waivers to the Documents, and all of the other
forms, terms and provisions of the Documents remain in full force and effect.

10.

Each Company hereby represents and warrants to each Creditor Party that (i) no
Event of Default exists on the date hereof, (ii) on the date hereof, all
representations, warranties and covenants made by the Company in connection with
the Documents are true, correct and complete and (iii) on the date hereof, all
of the Company’s covenant requirements have been met.

11.

From and after the Amendment Effective Date, all references in the Documents
shall be deemed to be references to the Documents, as the case may be, as
modified hereby.

12.

This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns.  THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.





--------------------------------------------------------------------------------




[signature page follows]





--------------------------------------------------------------------------------




WHEREOF, each of the parties hereto has executed this Amendment or has caused
this Amendment to be executed on its behalf by a representative duly authorized,
all as of the date first IN WITNESS above set forth.




PURCHASER:

 

COMPANY:

   

VALENS U.S. SPV I, LLC

By: Valens Capital Management, LLC

its investment manager

 

STEN CORPORTION

By:  ______________________________

Name:  Patrick Regan

Title:    Authorized Signatory

 

By:  _______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

   

AGENT:

  

LV ADMINISTRATIVE SERVICES, INC.




By:  ______________________________

Name:  Patrick Regan

Title:    Authorized Signatory

 

STEN CREDIT CORPORTION




By:  ______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

  

STENCOR INC.

By:  _______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

  

EASY DRIVE CARS AND CREDIT CORPORATION

By:  _______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

  

BTAC PROPERTIES, INC.

By:  _______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

  

STEN FINANCIAL CORPORATION

By:  _______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

  

ALLIANCE ADVANCE, INC.

By:  _______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer









